SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D (Rule 13d-101) UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 1)* CHYRONHEGO CORPORATION (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 171607104 (CUSIP number) Johan Apel Westhill Group AB Karlbergsvägen 46 A Stockholm, Sweden 113 37 46 70 515 7424 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 17, 2014 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box ☐ . * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. 171607104 Schedule 13D Page 2of 7 1. NAMES OF REPORTING PERSONS Westhill Group AB 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)
